I respectfully dissent on two grounds. First, the law of this state indicates that if grounds for relief from judgment are apparent, the court is obligated to hold an evidentiary hearingprior to overruling a motion requesting such relief. U.A.P.Columbus JV326132 v. Plum (1986), 27 Ohio App.3d 293, 27 OBR 338, 500 N.E.2d 924. Also, Neubauer v. Kender (1986), 32 Ohio App.3d 49,  513 N.E.2d 1359. Since the court below did not hold a hearing, yet overruled the motion, the court abused its discretion. The majority opinion from the appellate court equates the appellants' failure to exhaust all possible solutions to the transcript problem with a failure to demonstrate operative facts on which relief per the motion would be warranted. That these elements are one and the same is neither supported by precedent nor necessarily *Page 648 
apparent from the record. Second, I question who bears the burden of demonstrating that the motion is not the only sound legal remedy available. If the burden is the appellee's, it presented no countervailing evidence, affidavits, or authority to meet the legal requirements of such a showing. Instead, the appellate court has stepped in to shore up an insufficient response by the appellee to the motion. I do not see that this is the proper action for this court; I would reverse the lower court decision and remand for an evidentiary hearing.